DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action responds to the amendments filed on February 23, 2021 for application 16/733,305.  Claims 28, 31, and 35 were amended, claims 14-17 and 21-27 were cancelled, and claims 37-45 were added as new claims.  Claims 28-45 remain pending in the application.

Response to Arguments
	The Applicant’s arguments filed on February 23, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 7-8 of the Remarks that concerns the objection to dependent claim 28 being allowable if incorporated into a rejected base claim, the amendment to claim 28 cures the objection and the objection is withdrawn.  Consequently, claim 28 is allowable, and claims 29-45 that depend upon claim 28 are also allowable.

Allowable Subject Matter
Claims 28-45 are allowed.

What is missing from the prior art is a method with the following characteristics.  The method organizes consumer consent information, and includes a database on a computer system that stores customer data comprising searchable records.  The database further stores authorizations for transactions that are executed in association with the relevant records, where each record and each authorization has a distinct security value.  The computer system bars all transactions from occurring except those in which the authorization stored in the database is positive and a consent is present.  
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in Independent claim 28.  Therefore, claim 28 is deemed allowable over the prior art of record.  The dependent claims 29-45 that further limit independent claim 28 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491